Citation Nr: 1641146	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-02 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This matter was previously remanded by the Board in February 2016 for additional evidentiary development.  It now returns for appellate review.  

The Board has recharacterized the Veteran's service connection claim for cluster headaches more broadly to include any headache disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

In his January 2013 substantive appeal, the Veteran requested a video conference hearing before a Veterans Law Judge.  VA correspondence dated in December 2015 notified the Veteran that a Board hearing had been scheduled for January 5, 2016.  However, the Veteran did not report for the hearing and no good cause was shown for his absence; therefore, the hearing request is deemed withdrawn.  38 U.S.C.A. § 20.704 (d) (2015).

The Board acknowledges that a completed VA Form 646, Statement of Accredited Representative in Appealed Case, is not of record pertaining to the issue on appeal, and that such was apparently not obtained as the Veteran had requested a Board hearing.  Nevertheless, the record does contain a January 2016 Informal Hearing Presentation and September 2016 post remand brief from the Veteran's representative, both of which addressed the issue on appeal.  Accordingly, the Board will proceed to adjudicate the claim on appeal.


FINDING OF FACT

The Veteran's headaches are not related to active service and are not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for headaches, to include as secondary to PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2011 satisfied the duty to notify provisions with respect to service connection on a direct incurrence basis and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The letter did not include the criteria for secondary service connection.  However, the record reflects that the Veteran has actual knowledge of the elements necessary to substantiate a claim for secondary service connection.  These elements were set forth in a December 2013 rating decision, which readjudicated the claim on this basis, and in supplemental statements of the case issued thereafter.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  The Veteran's service treatment records, VA treatment records and identified private treatment records, from Dr. Y. W., are associated with the claims file.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c).  Updated VA treatment records were associated with the claims file in accordance with the Board's February 2016 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The February 2016 Board remand requested that a second attempt be made to obtain treatment records from Dr. Y. W. .  In March 2016, the Veteran was sent a notification letter and release forms, but the Veteran did not respond.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that there was compliance with the Board's February 2016 remand directives with respect to obtaining additional medical records.  See Stegall, 11 Vet. App. at 271.

While VA has not provided a medical examination to the Veteran, the standard for VA to provide an examination was not satisfied.  VA has a duty to provide a medical examination when it is necessary to make a decision on a claim if the evidence (including lay statements of the Veteran), contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006). 

In this instance, there is no evidence that the Veteran's headaches are related to service.  Indeed, the Veteran has not argued such.  Rather, the Veteran argued that his headaches were secondary to PTSD.  To that end, service connection is not in effect for PTSD, and the record does not reflect that there is any claim pending for service connection for PTSD.  Further, the only evidence of any relationship between the Veteran's headaches and PTSD is his bare assertion.  The Veteran has not asserted, and the record does not suggest, that headaches are proximately due to, or chronically aggravated by, any service-connected disability.  Thus, a medical opinion for the claim is not warranted.

Having thus established that eliciting additional records, or obtaining a VA examination, would serve no useful purpose, the Board finds that further development on procedural grounds is also unnecessary in this case.  Furthermore, as discussed above, there has already been substantial compliance with the Board's February 2016 remand directives with respect to obtaining medical records, and thereafter, the claim was readjudicated in an April 2016 supplemental statement of the case.  See Stegall, 11 Vet. App. at 271.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

In a December 2012 notice of disagreement, the Veteran asserted that his headaches were secondary to PTSD.  In his January 2013, substantive appeal, the Veteran stated, in pertinent part, that he had a pending claim for PTSD and that he believed there was a connection between his headaches and PTSD because his high anxiety was usually followed by a headache and/or migraine.  He also noted he had more anxiety as the years went by.

The Veteran satisfies the existence of a present disability service connection element with regard to his headaches.  Although not proximate to his claim, which was filed in November 2011, a July 2005 private medical record diagnosed cluster headache and rebound headache and a June 2005 primate medical record provided an assessment of a cluster headache and mild headache.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The June 2005 private medical record further stated the mild headache was probably a rebound headache from caffeine withdrawal.  A December 2008 private medical record also diagnosed cluster headache.  More recently, VA treatment records also reflect a diagnosis and treatment of headaches.  Specifically, an October 2012 VA treatment record, among VA treatment records, noted the Veteran used oxygen for chronic cluster headaches.  Another VA treatment record, associated with the record in March 2016, noted headaches and episodic cluster headache as part of a problem list.  Thus, the Board finds that a current disability, best characterized as headaches, has been demonstrated.

Currently, the Veteran is service-connected only for bilateral hearing loss and tinnitus.  The Veteran has not alleged, nor does the evidence indicate, his headaches are related to these service-connected disabilities.  Service connection for PTSD is not in effect as it was denied in a December 2013 rating decision that was not appealed, and as such, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  As such, as a matter of law, secondary service connection for headaches as due to PTSD must be denied.  See 38 C.F.R. § 3.310.

The Board has considered the claim on a direct incurrence basis.  However, the Veteran's service treatment records do not note any headaches during service.  In fact, the evidence indicates the opposite.  Specifically, the Veteran's May 1968, Report of Medical History, conducted at separation from service, was checked "no" with respect to frequent or severe headache.  Indeed, in his January 2013, substantive appeal, the Veteran himself indicated that he began having constant headaches 14 years ago and received treatment during the last 8 years, which places the onset of his headaches around 2000.  While the Veteran stated he experienced headaches after Vietnam, he also noted such were not as constant as the kind he currently experienced.  Moreover, a June 2005 private medical record, noted, in part, that the Veteran's headaches began 7 years prior, in 1998, without head trauma or febrile illness.  There is no evidence relating the Veteran's headaches to service.  Indeed, as noted above, the Veteran argued that his headaches were secondary to his PTSD and further characterized that the headaches he experienced after service differently than the headaches he currently was experiencing.  Moreover, the Board finds that the approximately three decade gap between the Veteran's discharge from active duty in 1969 and the earliest complaint of headaches in 1998, as reflected in the medical evidence, weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, that he has had headaches since his Vietnam service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as noted above, the Veteran has not asserted that he experienced headaches in service.  Further, he has characterized the headaches he experienced after service differently than his current headaches. Moreover, as to any general assertion by the Veteran that his headaches were caused by his military service, the Board finds that diagnosing the etiology of a chronic headache disorder requires special medical training that the Veteran has not been shown to possess.  Therefore, the etiology of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that any opinion from the Veteran that his headaches were caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, service connection on a direct incurrence basis is not warranted.  See 38 C.F.R. § 3.303.

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for headaches on a direct incurrence basis and secondary service connection basis.  There is no doubt to resolve.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for headaches, to include as secondary to PTSD, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


